Application for leave to appeal to the Court of Appeals granted, and this court certifies that a question of law has arisen which ,in its opinion ought to be reviewed by the Court of Appeals, and certifies the following question: “Was so much of the order of the Special Term dismissing, pursuant to Rule 106 of the Rules of Civil Practice, the first cause of action set forth in the amended complaint properly made?” Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ. [See ante, p. 252.]